DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending.
Applicant’s election of Group I, claims 1-14, in the reply filed on 11/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2022.
Claims 1-14 are examined herein.

Priority
The instant application claims domestic priority to U.S. Application No. 63/148,958, filed on February 12, 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 8 is objected to because of the following informalities: “The method of any claim 7.” Correction to “The method of claim 7” is recommended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that elected species Lactobacillus FSD1-D is required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the Lactobacillus FSD1-D.
The process disclosed in the specification does not appear to be repeatable. It is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. One of ordinary skill in the art would be unable to apply the method of antiviral treatment without access to the specific Lactobacillus strains listed in Table 1 of the specification. The efficacy of the treatment would likely vary between species and even strains of Lactobacillus. There is no indication in the specification as to whether the Lactobacillus strains have been deposited or whether they are publicly available. Therefore, a deposit at a recognized depository may be made to obviate this rejection.
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of SARS-CoV-2, does not reasonably provide enablement for the treatment of other viral infections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The Applicant' s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
In the instant application, the nature of the invention requires one of ordinary skill in the art to determine the therapeutically effective amount of an indigenous Lactobacillus spp. to treat any viral infection. Alvarez-Olmos et al. (Clinical infectious diseases, 2001, Vol. 32, No. 11) teaches that some species of Lactobacillus are known in the art as effective probiotic treatments for gastrointestinal viruses, such as rotavirus (see page 1571, column 2, paragraph 2). Shahbazi et al. (Molecules, 2020, Vol. 25, No. 21, 4891) teaches that Lactobacillus spp. can be used to treat influenza in mice (page 6, paragraph 3).  However, the therapeutically effective amount between the treatment of influenza in mice and the treatment of rotavirus in humans would not be expected to vary predictably. The breadth of the claimed method in the instant application, which spans treatment of all types of viral infections (e.g. RNA, DNA, retrovirus, rhinovirus, etc.)  and all routes of infection (gastrointestinal, respiratory, and other), would require undue experimentation to determine a “therapeutically effective amount.” A therapeutically effective amount would be expected to vary unpredictably based on the subject (human vs animal), characteristics of the subject (such as size, age and pre-existing conditions or medications), the condition to be treated (e.g. HIV, enterovirus, MERS, and many other types of viral infections), the location of the infection within the subject, and the route of administration (e.g. nasal or oral). Furthermore, the therapeutically effective amount would also be expected to vary unpredictably based not only on the species of indigenous Lactobacillus, but also based on the particular strain of a given species.
The amount of direction or guidance provided in the specification regarding a therapeutically effective amount is insufficient to enable a person skill in the art to practice the claimed method without undue experimentation. In one embodiment (paragraph 50), the therapeutically effective amount spans 30 orders of magnitude. Example 1 “Testing the effects of selected ILAB, primarily Lactobacillus pp., on the dispersal of the COVID-19 envelope and spikes” (paragraphs 75 and 76) provides evidence that the indigenous Lactobacillus strains are effective against SARS-CoV-2 and one of ordinary skill could be reasonably expected to determine the therapeutically effective amount of a single viral type. However, given the state of the art, the breadth of the claims, and the amount of direction or guidance provided within the disclosure, the disclosure does not enable one of ordinary skill to fully practice the method commensurate in scope with the claims without undue experimentation.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the bacteria comprise isolates set forth in Table 1.” Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). See MPEP 2173.05(s). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ebel et al. (US 2009/0196921 A1) as evidenced by Yang (FEMS Microbiol Rev, Vol. 37, 2013, pages 736–761).
Ebel teaches a method comprising oral administration of a probiotic to a mammal to treat a respiratory condition: “The methods of the present invention comprise orally administering (i.e., through ingestion) a composition of the present invention to a mammal to treat a respiratory condition. […] The composition contains a probiotic strain of bacteria as described herein” (page 16, paragraph 221, lines 1-6).  Ebel teaches that the probiotic is administered to a mammal in a therapeutically effective amount (page 2, paragraph 27, lines 1-5).
Regarding claim 2, the probiotic strain is selected from Lactobacillus fermentum (page 3, paragraph 36, lines 1-4), Lactobacillus plantarum (page 3, paragraph 37, line 5), and Lactobacillus salivarius (page 3, paragraph 37, line 7). Lactobacillus fermentum, Lactobacillus plantarum, and Lactobacillus salivarius are indigenous to the human stomach, as evidenced by Yang (page 752, column 2, paragraph 3).
Regarding claim 7, respiratory condition is defined as “conditions including, but not limited to, respiratory tract viral infections” (page 2, paragraph 20, liens 3-5). Ebel teaches non-limiting examples of respiratory viruses as follows: “Rhinovirus, Myxovirus (Influenza virus), Paramyxovirus (Parainfluenza virus), Respiratory Syncytial virus, Adenovirus and Coronavirus” (page 2, paragraph 24).
Regarding claim 10, Ebel teaches that the probiotic is taken live: “In one embodiment, the probiotic strain of bacteria herein is able to maintain viability following transit through the gastrointestinal tract. This is desirable in order for live cultures of the bacteria to be taken orally“ (page 3, paragraph 34, lines 1-4).
Regarding claim 11, Ebel teaches that the probiotic is lyophilized (freeze-dried). See line 6 of paragraph 235 (Example 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ebel and Yang as applied to claims 1-2,7, and 11 above.
See discussion of Ebel above. Ebel also teaches that “The methods of the present invention comprise orally administering (i.e., through ingestion) a composition of the present invention to a mammal to treat a respiratory condition, preferably by enhancing immune response to a respiratory condition” (paragraph 21). Ebel teaches further that “treatment of a respiratory condition includes the prevention, cure, mitigation, amelioration, inhibition, or alleviation of that condition, and/or the prevention, cure, mitigation or alleviation of any, some, or all of the symptoms associated with that condition” (paragraph 22).
Regarding claim 6, Ebel does not teach that the subject is suspected of having or has been diagnosed with a viral infection. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to apply the method of Ebel to a subject diagnosed with a viral infection. One of ordinary skill would have been motivated to enhance the immune response of the diagnosed subject. 
Regarding claim 4, Ebel does not explicitly teach the administration of two or more indigenous Lactobacillus species. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine two or more indigenous Lactobacillus species since this would constitute combination of art-recognized equivalents for the same purpose. See MPEP 2144.06(I). Ebel teaches administration of several probiotic Lactobacillus species, including indigenous species Lactobacillus fermentum (page 3, paragraph 36, lines 1-4), Lactobacillus plantarum (page 3, paragraph 37, line 5), and Lactobacillus salivarius (page 3, paragraph 37, line 7.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ebel and Yang as applied to claims 1-2, 4, 6- 7, and 11 above, further in view of Olaimat et al. (Science of Food, 2020, Vol. 17).
Regarding claim 8, Ebel teaches a method for the treatment of coronavirus, as discussed above. Ebel does not teach that the subject of administration is at risk for contracting SARS-CoV-2 or that the subject is suspected of having SARS-CoV-2. However, Olaimat teaches that since clinical studies already indicate that probiotics prevent or treat respiratory tract infections, they are likely to be beneficial when applied to reduce risk of COVID-19 (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to apply the method of Ebel to treat a subject suspected of having SARS-CoV-2 based on the teaching of Olaimat. One of ordinary skill would have had a reasonable expectation of success given that SARS-CoV-2 is a viral respiratory tract infection.
Regarding claim 9, Ebel does not teach that administration comprises inhalation. However, Olaimat teaches nasal administration (inhalation) of probiotics to treat viral lung infections: “In addition to oral probiotic administration, intranasal administration using nasal sprays and aerosolized formulations is considered an effective and non-invasive approach for distributing probiotics into cells in the lungs to modulate the microbiota and treat or prevent several viral infections” (page 4, paragraph 3, lines 1-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the mode of administration in the method of Ebel from oral to nasal (inhalation). One of ordinary skill would have had a reasonable expectation of success given the Olaimat taught nasal administration of probiotics to treat lung infections.

	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ebel and Yang as applied to claims 1-2, 4, 6-7, and 11 above, further in view of Gurunathan (Nanomaterials, 2020, Vol. 10, No. 1645). 
Ebel does not teach administering a composition comprising a chitosan and zinc-oxide nanocomposite prior to the administration of an indigenous Lactobacillus to treat a viral infection.
However, Gurunathan teaches that nanoparticles are a widely used antiviral therapy (page 4, paragraph 2, lines 4) and that nano-based approaches are a feasible strategy for the treatment of SARS-CoV-2 (page 17, 13. Conclusions and Future Perspectives). Gurunathan teaches further that the antiviral mechanism of nanoparticles typically comprises reducing virulence through both physical and chemical means of decreasing the active viral load (page 12, paragraph 2, 10. Antiviral mechanisms of nanoparticles, lines 4-6).  Gurunathan teaches that chitosan and silver nanoparticles (AgNPs) exhibited greater antiviral activity compared to either AgNPs or chitosan alone (page 6, paragraph 2, lines 6-8). Gurunathan also teaches that zinc oxide nanoparticles in particular exhibited significant microbial activity against various type of microorganisms including viruses (page 9, paragraph 2, 7. Zinc Oxide, lines 1-2) and that increasing the intracellular Zn2+ concentration can efficiently impair the replication of a variety of RNA viruses (page 10, paragraph 1, lines 2-3).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the antiviral treatment method of Ebel by administering a chitosan and zinc-oxide nanocomposite prior to the administration of indigenous Lactobacillus. One of ordinary skill would have been motivated to decrease the active viral load of RNA viruses such as SARS_CoV-2 prior to treatment by Lactobacillus in order to improve the efficacy of the subsequent Lactobacillus treatment. One of ordinary skill would also have recognized that including a polymer such as chitosan with the nanoparticle would have had improved efficacy compared to the nanoparticle alone based on the teaching of Gurunathan.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ebel, Yang, and Gurunathan as applied to claims 1-2, 4, 6-7, 11 and 13 above, further in view of Sivasankarapillai et al. (Nanomaterials, 2020, Vol. 10, No. 852).
	Neither Ebel nor Gurunathan teach the administration of the chitosan and zinc-oxide nanocomposite via inhalation.
Sivasankarapillai teaches the nasal administration (inhalation) of nanoparticles to treat respiratory viruses in Table 2 (page 11, paragraph 6 and Table 2, page 12). Table 2 includes polymeric nanoparticles such as chitosan. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to administer the chitosan and zinc-oxide nanoparticles in the modified method of Ebel and Gurunathan via inhalation. One of ordinary skill would have been motivated to provide a localized treatment of respiratory viruses. One of ordinary skill would have recognized that the administering an antiviral locally to the site of infection would be more effective than a systemic (oral) administration, wherein the antiviral would be dispersed throughout the body and take longer to reach the respiratory tract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDICE LEE SWIFT/Examiner, Art Unit 1657                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611